DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,536,439. Although the claims at issue are not identical, they are not patentably distinct from each other because all the features and limitations disclosed in claims 21-40 of the pending application are already found in the '439 patent in addition to further limitations. The comparison between claim 21 and claim 1 of the ‘439 Patent is found below to illustrate the similarities.
App. No. 16/141,871
U.S. Patent No. 10,536,439
21. A computer-implemented method for a database system, comprising: 

monitoring packet data traffic on a network connection to the database system, to detect a Client Hello packet (CHP); 






processing selected data from the CHP to form an SSL client identifier string, 

wherein processing the selected data includes: 


for each set of fields of the CHP, converting hex values into a corresponding decimal value, 

selectively inserting a value delimiter between the decimal values, and concatenating the decimal values and the value delimiters in an order in which the values appear in the field, to form a field result string; and 



applying a selected hash function to the SSL client identifier string to form an SSL client fingerprint that is based on an order of data in the set of fields.


monitoring packet data traffic on a network connection to the database system, to detect a Client Hello packet (CHP) received from a 


for each of the set of fields, converting each of the hex values into a corresponding decimal value, 

selectively inserting a value delimiter between the decimal values, and concatenating the decimal values and the value delimiters in an order in which the values appear in the field, to form a field result string; and concatenating the field result strings to form the SSL client identifier string. 

… applying a selected hash function to the SSL client identifier string to form an SSL client fingerprint that is based on an order of data in the set of fields…


To overcome this double patenting rejection: Applicant is kindly requested to file a terminal disclaimer. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 37-40 claim(s) a "system”.  It further lists the elements of the system as: “one or more processing components” and “one or more data storage components”. 
A “system” by itself does not convey it to be either a particular hardware and can be interpreted to cover “software only” systems. 
“Processing components” could be, under broadest reasonable claim interpretation, be interpreted to also cover software processing components. 
Likewise, “one or more data storage components” could under broadest reasonable claim interpretation also be construed to cover software components that handle storage of data. 
For this reason all the elements of the system could be, under broadest reasonable claim interpretation, be interpreted to cover software only components and thus the entire claim and all claims that depend from it could be interpreted as “software per se” and therefore are non-statutory. 
To overcome this rejection under 35 U.S.C. 101: Applicant is kindly requested to amend claims to recite positive hardware components, such as for example “a memory” or “microprocessor”. 

Related Art
The following prior art made of record and cited on PTO-892, but not relied upon, is considered pertinent to applicant’s disclosure: 
“HTTPS traffic analysis and client identification using passive SSL/TLS fingerprinting” by Husak et al. – this reference was cited in the parent application and found relevant for disclosing several key features of the claims presented by applicant. In essence it created a client identification for an SSL client and logged this, but failed to disclose how a has function was applied to the SSL client identifier based on a plurality of fields. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER LAGOR whose telephone number is (571)270-5143.  The examiner can normally be reached on Monday thru Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER LAGOR/
Primary Examiner
Art Unit 2491